DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Definition:
Machine learning:
the use and development of computer systems that can learn and adapt without following explicit instructions, by using algorithms and statistical models to analyze and draw inferences from patterns in data.
Claim Objections
Claims 6, 13 and 20 are objected to because of the following informalities:  the claim recites “machine leaning” instead of machine learning.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 15-17 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sexton et al (US 2008/0078693).
Regarding claims 1 and 3, Sexton disclose a process for controlling an FCC hydrotreater (a pretreatment unit) by using near-infrared spectroscopy, the process comprising:
collecting operating parameters of a pre-treatment unit and fluid catalytic cracking (FCC) unit (see paragraph 0011, Use of NIR to measure feed and products to and from the CFH and FCC will now enable the user to adjust the CFH operating conditions to maximize FCC feed value and adjust FCC operating conditions to maximize FCC product value.); 
evaluating an independent variable of the operating parameters, wherein the independent variable is a concentration of sulfur in FCC gasoline (see paragraph 0012-0015, paragraph 0026 and page 5, claim 11, off line simulations); and 
adjusting an input to the pre-treatment unit to control the independent variable within specifications in an output of the FCC unit (see paragraph 0026 and page 5, claim 11, off line simulations).
With respect to claim 2, Sexton discloses the limitation of claim 1.  Sexton further discloses developing a real-time model to evaluate the independent variable (see paragraph 0016 and 0026, on line response).
With respect to claim 5, Sexton discloses the limitation of claim 2.  Sexton further discloses wherein the real-time model is developed using data analytics to develop a correlation between a change of the input and the independent variable (see paragraph 0016, 0026, and page 5 claim 11).
Regarding claims 15, Sexton discloses a computer containing readable medium (see figure 1) for controlling an FCC hydrotreater (a pretreatment unit) by using near-infrared spectroscopy, the process comprising:
collecting operating parameters of a pre-treatment unit and fluid catalytic cracking (FCC) unit (see paragraph 0011, Use of NIR to measure feed and products to and from the CFH and FCC will now enable the user to adjust the CFH operating conditions to maximize FCC feed value and adjust FCC operating conditions to maximize FCC product value.); 
evaluating an independent variable of the operating parameters, wherein the independent variable is a concentration of sulfur in FCC gasoline (see paragraph 0012-0015, paragraph 0026 and page 5, claim 11, off line simulations); and 
adjusting an input to the pre-treatment unit to control the independent variable within specifications in an output of the FCC unit (see paragraph 0026 and page 5, claim 11, off line simulations).
With respect to claim 16, Sexton discloses the limitation of claim 15.  Sexton further discloses wherein the instruction develop a real-time model to evaluate the independent variable (see paragraph 0016 and 0026, on line response).
With respect to claim 17, Sexton discloses the limitation of claim 16.  Sexton further discloses wherein the independent variable is a concentration of sulfur in FCC gasoline (see paragraph 0012-0015, paragraph 0026 and page 5, claim 11, off line simulations).

With respect to claim 19, Sexton discloses the limitation of claim 16.  Sexton further discloses wherein the real-time model is developed using data analytics to develop a correlation between a change of the input and the independent variable (see paragraph 0016, 0026, and page 5 claim 11).

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sexton, applied to claim 3, 5 and 17 above.
With respect to claims 4, Sexton discloses the limitations of claim 3. Sexton further discloses estimating the sulfur level based on operating parameters (see paragraph 0026 and page 5, claims 11);
Sexton further discloses subjecting the NIR data to mathematical treatment (e.g. derivative, smooth, baseline correction) of the emitted signal (see paragraph 0014).
Sexton does not however disclose wherein the estimated sulfur level is determined by the following equation: Ln(Sg) = 0.905 * Ln(Sf) - 2.5, where Sg is an estimated sulfur level by weight percentage in a gasoline product and Sf is a sulfur level measured by weight percentage in a feed.
However, it would have been obvious to one with ordinary skill in the art at the time of filing to modify the Sexton process with the claimed mathematical treatment, as it would have been matter of engineering choice, as the Sexton discloses that a mathematical treatment is utilize to manipulate the data, but leaves the choice available for one of ordinary skill in the art to choose mathematical treatment.
With respect to claim 7, Sexton discloses the limitation of claim 5.  Sexton further discloses wherein the input includes a pre-treatment (CFH) reactor temperature (see paragraph 0038).
Sexton does not however disclose wherein the pre-treatment reactor is adjusted by varying an inlet exchanger bypass valve and a heater fuel gas valve.
However, it would have been obvious to one with ordinary skill in the art at the time filing to modify the temperature of the pre-treatment as disclosed by Sexton with the varying an inlet exchanger bypass valve and a heater fuel gas valve, as said action would increase or decrease the heat transfer capability of the inlet heat exchanger. 
In other words, modifying the temperature of the inlet heat exchanger would have been the obvious choice/method to modify the reactor temperature (modifying the reactor temperature is disclosed by Sexton).  
With respect to claims 18, Sexton discloses the limitations of claim 17. Sexton further discloses estimating the sulfur level based on operating parameters (see paragraph 0026 and page 5, claims 11);
Sexton further discloses subjecting the NIR data to mathematical treatment (e.g. derivative, smooth, baseline correction) of the emitted signal (see paragraph 0014).
Sexton does not however disclose wherein the estimated sulfur level is determined by the following equation: Ln(Sg) = 0.905 * Ln(Sf) - 2.5, where Sg is an estimated sulfur level by weight percentage in a gasoline product and Sf is a sulfur level measured by weight percentage in a feed.
However, it would have been obvious to one with ordinary skill in the art at the time of filing to modify the Sexton process with the claimed mathematical treatment, as it would have been matter of engineering choice, as the Sexton discloses that a mathematical treatment is utilize to manipulate the data, but leaves the choice available for one of ordinary skill in the art to choose mathematical treatment.

 
Claim Rejections - 35 USC § 103
Claim(s) 8-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sexton et al (US 2008/0078693) in view of Devereux (US 2012/0232870).
Regarding claims 8 and 10, Sexton disclose an apparatus for controlling an FCC hydrotreater (a pretreatment unit) by using near-infrared spectroscopy, the apparatus comprising:
at least one computer (see figure 1) configured to collecting operating parameters of a pre-treatment unit and fluid catalytic cracking (FCC) unit (see paragraph 0011, Use of NIR to measure feed and products to and from the CFH and FCC will now enable the user to adjust the CFH operating conditions to maximize FCC feed value and adjust FCC operating conditions to maximize FCC product value.); 
evaluate an independent variable of the operating parameters, wherein the independent variable is a concentration of sulfur in FCC gasoline (see paragraph 0012-0015, paragraph 0026 and page 5, claim 11, off line simulations); and 
adjust an input to the pre-treatment unit to control the independent variable within specifications in an output of the FCC unit (see paragraph 0026 and page 5, claim 11, off line simulations).
Sexton does not however disclose wherein the apparatus comprises at least one memory; and at least one processor operatively coupled to the at least one memory, as claimed.
However, in a related field, Devereux discloses a system and method for mapping component bases using a chemical process simulator (see paragraph 0003), wherein Devereux shows that a basic computer comprises at least one memory; and at least one processor operatively coupled to the at least one memory (see figure 1).
Thus, it would have been obvious to one with ordinary skill in the art the time of filing to surmise that the disclosed Sexton computer, implicitly has at least one memory; and at least one processor operatively coupled to the at least one memory, in view of Devereux, as these components are essential to the basic structure of a computer.
With respect to claim 9, the prior combination discloses the limitation of claim 8.  Sexton further discloses developing a real-time model to evaluate the independent variable (see paragraph 0016 and 0026, on line response).
With respect to claim 12, the prior combination discloses the limitation of claim 9.  Sexton further discloses wherein the real-time model is developed using data analytics to develop a correlation between a change of the input and the independent variable (see paragraph 0016, 0026, and page 5 claim 11).

Claim Rejections - 35 USC § 103
Claim(s) 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sexton and Devereux, applied to claim 10 and 12 above.
With respect to claims 11, The prior combination discloses the limitations of claim 10. Sexton further discloses estimating the sulfur level based on operating parameters (see paragraph 0026 and page 5, claims 11);
Sexton further discloses subjecting the NIR data to mathematical treatment (e.g. derivative, smooth, baseline correction) of the emitted signal (see paragraph 0014).
Sexton does not however disclose wherein the estimated sulfur level is determined by the following equation: Ln(Sg) = 0.905 * Ln(Sf) - 2.5, where Sg is an estimated sulfur level by weight percentage in a gasoline product and Sf is a sulfur level measured by weight percentage in a feed.
However, it would have been obvious to one with ordinary skill in the art at the time of filing to modify the prior combination apparatus with the claimed mathematical treatment, as it would have been matter of engineering choice, as the Sexton discloses that a mathematical treatment is utilize to manipulate the data, but leaves the choice available for one of ordinary skill in the art to choose mathematical treatment.
With respect to claim 14, The prior combination discloses the limitation of claim 12.  Sexton further discloses wherein the input includes a pre-treatment (CFH) reactor temperature (see paragraph 0038).
Sexton does not however disclose wherein the pre-treatment reactor is adjusted by varying an inlet exchanger bypass valve and a heater fuel gas valve.
However, it would have been obvious to one with ordinary skill in the art at the time filing to modify the temperature of the pre-treatment unit as disclosed by the prior combination with the varying an inlet exchanger bypass valve and a heater fuel gas valve, as said action would increase or decrease the heat transfer capability of the inlet heat exchanger. 
In other words, modifying the temperature of the inlet heat exchanger would have been the obvious choice/method to modify the reactor temperature (modifying the reactor temperature is disclosed by Sexton).  


Allowable Subject Matter
Claims 6, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claims 6, 13 and 20, the claims recite limitation to a machine learning capability that is not taught or suggested by the closest prior art Sexton.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C VALENCIA/           Examiner, Art Unit 1771                           

/Randy Boyer/
Primary Examiner, Art Unit 1771